Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 2-18 and 20 were canceled.  Claims 1, 19 and 21-32 are pending in the instant application.
Election/Restrictions
During a telephone conversation with Sharon Sintich on September 9, 2021 a provisional election was made without traverse to prosecute the invention of invention 1 drawn to a peptide (claims 1, 19, 23-32) and without traverse the peptide FEEERL (see below for the entire Restriction Requirement).  Affirmation of this election must be made by applicant in replying to this Office action.  The elected species of FEEERL was found free of the art and thus, the species election requirement is hereby withdrawn.
Claims 21-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Below is the restriction requirement:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 19 and 23-32 are drawn to a peptide, classified in C07K7/06 example.

Claims 21-22 are drawn to a methods of using the peptide, classified in A61K38/08.

The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention 1 is drawn to a peptide and invention 3 is drawn to a method of using the peptide for treating disorders such as stroke or thrombosis.

Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species
This application contains claims directed to the following patentably distinct species.  
List I: Peptide: Applicant must elect as single species of Peptide.


The species are independent or distinct because each species possesses a distinct element not possessed by the other species as set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, and subspecies if present, or a single grouping of patentably indistinct species from List I for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the following claim(s) are generic: Claims 1 and 21-22.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   Each species requires a different field of search and different search terms and databases because each species from List I possesses a distinct element not possessed by the other species as set forth above.  Each peptide from Lists I possess different structures and requires separate searches.  Applicants must elect a species from Lists I for inventions 1-2.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figure 1 or in the description of Figure 1.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 28 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 28 or the description of Figure 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

35 U.S.C. 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-32 recite the limitation "peptide analog" of claim 1 in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “peptide analog” was previously removed from claim 1 and should also be removed from claims 23-32.

35 U.S.C. 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 claims “The peptide or peptide analog of claim 23, wherein Xaa4 is Ala”.  Claim 26 is dependent on claim 3 which is dependent on claim 1.  Claim 1 defines Xaa4 to be Met or Leu not alanine.  Thus, claim 26 broadens the scope of claims 23 and 1 (wherein Xaa4 is Alanine) and does not further limit claim 23 and claim 1.  Claim 32 is also rejected due to its dependence on claim 26 (and requirement that Xaa4 is Alanine) and also broadens the scope of claims 23 and 1 with regards to Xaa4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 19, 23-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9-10, 12-13, 16-17 of U.S. Patent No.9156884 in view of Aapptec (aapptec Practical Guide to Solid Phase Peptide Synthesis, pages 1-76, published on 2009) and Clark (PNAS September 27, 2005 102 (39) 13767-13772).
 Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A peptide comprising an amino acid sequence Phe Xaa1 Xaa2 Glu Xaa3 Xaa4 wherein Xaa1 is Glu and Xaa2 is Glu or lys, wherein Xaa3 is lys or Arg and Xaa4 is Met or Leu, wherein the peptide is 6-mer, 7-mer or 8-mer” (see claim 1).  The instant application further claims wherein the peptide is in a pharmaceutical composition with a carrier (see claim 19); wherein Xaa3 is Arg, Xaa4 is Met, Xaa4 is Leu, Xaa4 is Ala, Xaa3 is Lys, Xaa4 is Met, Xaa4 is Leu (claims 23-29); wherein the peptide is cyclized (claim 30) and via cysteine residues (claims 31-32).
US Patent No. ‘884 claims A method of inhibiting thrombosis in a subject comprising administering a peptide or micelle comprising said peptide wherein said peptide is Phe Xaa1 Xaa2 Xaa3 Xaa4, wherein Xaa1 is Glu or Gln, Xaa2 is Glu, lys, ser or Ala, Xaa3 is lys or Arg or Gln, Xaa4 is Met, Leu, Ala, Ser or Gln and wherein the peptide is a 6-mer, 7-mer or 8-mer” (see claim 1).  The peptide of US patent No. ‘884 overlaps with the peptides of the instant claims.  US patent No. ‘884 further claims wherein Xaa1 and Xaa2 are Glu and Xaa3 is Arg (see claims 5-7).  The peptides encompassed by US Patent No. ‘’884 are anticipatory over instant claims 1, 19 and 23-29.  Regarding instant claims 31-32, US Patent No.’ ‘884 is silent to wherein the peptide is cyclized and cyclized via cysteine addition to the terminal ends (instant claims 30-32).  
However, Aapptec teaches that “Cyclization is also used in synthetic peptides to impose a desired conformation in the peptide, especially when the peptide is based on a portion of a much larger peptide or protein. Cyclic peptides are formed in several ways: sidechain-to sidechain, terminus-to-sidechain and terminus-to-terminus (see page 34, last paragraph).  The most common type of sidechain-to-sidechain cyclization is disulfide bridging of cysteine residues. This cyclization is introduced by deprotecting a pair of cysteine residues and oxidizing to form the disulfide bond (see page 35, first paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention add cysteine residues for cyclization of the short peptides of US Patent NO. ‘884.   The motivation to combine is that cysteine cyclization will increase peptide stability which would allow for improved/sustained activity of the peptide.  There is reasonable expectation of success given peptide cyclization via cysteine residues is routine in the art for enhancing stability and bioactivity of therapeutic peptides.


Claims 1, 19, 23-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11-15 of U.S. Patent No.10011634 in view of Aapptec (aapptec Practical Guide to Solid Phase Peptide Synthesis, pages 1-76, published on 2009) and Clark (PNAS September 27, 2005 102 (39) 13767-13772).
 Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A peptide comprising an amino acid sequence Phe Xaa1 Xaa2 Glu Xaa3 Xaa4 wherein Xaa1 is Glu and Xaa2 is Glu or lys, wherein Xaa3 is lys or Arg and Xaa4 is Met or Leu, wherein the peptide is 6-mer, 7-mer or 8-mer” (see claim 1).  The instant application further claims wherein the peptide is in a pharmaceutical composition with a carrier (see claim 19); wherein Xaa3 is Arg, Xaa4 is Met, Xaa4 is Leu, Xaa4 is Ala, Xaa3 is Lys, Xaa4 is Met, Xaa4 is Leu (claims 23-29); wherein the peptide is cyclized (claim 30) and via cysteine residues (claims 31-32).
US Patent No. ‘634 claims A conjugate comprising a peptide or micelle (claim 11) comprising said peptide wherein said peptide is Phe Xaa1 Xaa2 Glu Xaa3 Xaa4, wherein Xaa1 is Glu or Gln, Xaa2 is Glu, lys, ser or Ala, Xaa3 is lys or Arg or Gln, Xaa4 is Met, Leu, Ala, Ser or Gln and wherein the peptide is a 6-mer, 7-mer or 8-mer” (see claim 1).  The peptide of US patent No. ‘634 overlaps with the peptides of the instant claims.  US patent No. ‘634 further claims wherein Xaa1 and Xaa2 are Glu and Xaa3 is Arg (see 
However, Aapptec teaches that “Cyclization is also used in synthetic peptides to impose a desired conformation in the peptide, especially when the peptide is based on a portion of a much larger peptide or protein. Cyclic peptides are formed in several ways: sidechain-to sidechain, terminus-to-sidechain and terminus-to-terminus (see page 34, last paragraph).  The most common type of sidechain-to-sidechain cyclization is disulfide bridging of cysteine residues. This cyclization is introduced by deprotecting a pair of cysteine residues and oxidizing to form the disulfide bond (see page 35, first paragraph).
Clark teaches “Cyclization strategies represent an approach for stabilizing bioactive peptides while keeping their full potencies and should boost applications of peptide-based drugs in human medicine” (See abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention add cysteine residues for cyclization of the short peptides of US Patent NO. ‘634.   The motivation to combine is that cysteine cyclization will increase peptide stability which would allow for improved/sustained activity of the peptide.  There is reasonable expectation of success given peptide cyclization via cysteine residues is routine in the art for enhancing stability and bioactivity of therapeutic peptides.



Claims 1, 19, 23-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10738080.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A peptide comprising an amino acid sequence Phe Xaa1 Xaa2 Glu Xaa3 Xaa4 wherein Xaa1 is Glu and Xaa2 is Glu or lys, wherein Xaa3 is lys or Arg and Xaa4 is Met 
US Patent No. ‘080 claims A peptide or micelle (claim 5) comprising a peptide wherein said peptide is Phe Xaa1 Xaa2 Glu Xaa3 Xaa4, wherein Xaa1 is Glu or Gln, Xaa2 is lys or Glu, Xaa3 is lys or Arg or Gln, Xaa4 is Met, Leu and wherein the peptide is a 6-mer, 7-mer or 8-mer” (see claim 1).  The peptide of US patent No. ‘080 overlaps with the peptides of the instant claims.  US patent No. ‘080 further claims wherein Xaa1 and Xaa2 are Glu and Xaa3 is Arg and Xaa4 is Met or Leu (see claims 8-13). US patent No. ‘080 further claims wherein the peptides are cyclized via Cysteine residues (see claims 14-15). The peptides encompassed by US Patent No. ‘080 are anticipatory over instant claims 1, 19 and 23-32.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654